PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/486,533
Filing Date: 13 Apr 2017
Appellant(s): LUONG, JOHN



__________________
Christopher J. Strobel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Remarks: Appellant asserts the combination of Hauser, in view of Solomon, in view of Wike, in view of Cooke and in view of Kianmahd fails to teach or suggest each and every element of the pending claim and fails to render the claim obvious because the references, either individually or collectively, fail to teach, as a whole, the unique combination of elements recited in claims 1, 11 and 18 and use impermissible hindsight reasoning. Particularly, an article of apparel with a form-fitting inner layer formed from a stretch-knit textile in combination with a looser outer layer formed from a stretch woven textile.
Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hauser, Solomon and Wike, in combination, teach the structure and elements of the claim; wherein Solomon is used to teach a second layer included in a crotch area and Wike is used to teach a long leg portion. Hauser teaches leg portions which are knit; however, fails to specifically teach the intrinsic nature of knit fabric which has a stretch. Cooke is used to merely teach the inherent characteristic of a knit fabric having stretch. Kianmahd is used to teach woven elastic material can also be used to highlight various features of a user’s body. In addition, knit material can be used for the same purpose. The fabrics of knit elastic or woven elastic are interchangeable depending on stretch recovery or body shaping advantages. Each one of the prior art references teaches obvious modifications to the reference of Hauser. 
Furthermore, it is noted applicant does not provide any criticality to a form-fitting inner layer formed from a stretch-knit textile and/or a looser outer layer formed from a stretch woven textile. In appellants specification Para. 24, it state “By having the second layer 16 formed from a woven textile, the intrinsic abrasion-resistance and durability characteristics of woven textiles may help to reduce snagging or wear-and-tear of the first layer 12. However, this is just an example, and it is contemplated herein that both the first layer 12 and the second layer 16 may be formed from a woven textile, both formed from a knit textile, or the first layer 12 formed from a woven textile and the second layer 16 formed from a knit textile. Any and all aspects, and any variation thereof, are contemplated as being within aspects herein.” Appellant fails to explain, or even allege, why using woven for an outer layer and knit for an inner layer solves any stated problem or is anything more than one of a number of arrangement of various See In re Daily, 357 F.2d 669, 672-73 (CCPA 1966)
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHARINE G KANE/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732    

                                                                                                                                                                                                    /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in